DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 22, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 22, and 36 each recite in part “wherein third second length of the third loop” and the claimed phrase is unclear.  For purposes of examination, the claimed phase is considered to recite “wherein the third length of the third loop” to provide clarity to the claim.
Claim 5 recites the limitation "the set of tuning electrodes" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the claimed phase is considered to recite “the set of phase shifters” to provide antecedent basis to the limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-16, 18-23, and 28-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liscidini et al. (US 11,003,046 B2).
Re. Claim 1, Liscidini et al. discloses an optical waveguide structure comprising: 
a main nonlinear optical waveguide 414, wherein a first light of a first wavelength travels in a first loop that extends through the main nonlinear optical waveguide (Fig 4A; col. 5 lines 46-54); 
a first extension optical waveguide 424 (Fig 4A; col. 5 lines 54-57); 
a second extension optical waveguide 426 (Fig 4A; col. 5 lines 54-57); 
a first wavelength selective coupler (i.e. at point D) that couples the main nonlinear optical waveguide 414 (specifically portion 414’ of waveguide 414) and the first extension optical waveguide 424 to each other such that a second light of a second wavelength is coupled between the main nonlinear optical waveguide 414 and the first extension optical waveguide 424, wherein the second light of the second wavelength travels in a second loop that extends through the main nonlinear optical waveguide and the first extension optical waveguide (i.e. second loop formed by 424 and 414’) in which the second loop has a second length for the second light of the second wavelength (Figs 4A and 4B; col. 5 lines 57-62; col. 6 lines 1-27); and 
a second wavelength selective coupler (i.e. at point C) that couples the main nonlinear optical waveguide 414 (specifically portion 414’ of waveguide 414) and the second extension optical waveguide 426 to each other such a third light of a third wavelength is coupled between the main nonlinear optical waveguide 414 and the second extension optical waveguide 426, wherein the third light of the third wavelength travels in a third loop (i.e. third loop formed by 426 and 414’) that extends though the main nonlinear optical waveguide 414 and the second extension optical waveguide 426 in which the third loop has a third length for the third light of the third wavelength (Figs 4A and 4B; col. 5 lines 57-62; col. 6 lines 1-27).  
Re. Claim 2, Liscidini et al. discloses a first length of the first loop is selected such that at 112Docket No. 20-3178-US-NP least one of a resonance matching is present for the first light of the first wavelength or round-trip phase matching is present for the first light of the first wavelength (Figs 4A and 4B; col. 5 lines 55-62; col. 6 lines 1-9).  
Re. Claim 3, Liscidini et al. discloses the second length of the second loop is selected such that at least one of a resonance matching is present for the second light of the second wavelength or round-trip phase matching is present for the second light of the second wavelength (Figs 4A and 4B; col. 5 lines 55-62; col. 6 lines 1-6).  
Re. Claim 4, Liscidini et al. discloses the third length of the third loop is selected such that at least one of a resonance matching is present for the third light of the third wavelength or round-trip phase matching is present for the third light of the third second wavelength (Figs 4A and 4B; col. 5 lines 55-62; col. 6 lines 1-6).  
Re. Claim 8, Liscidini et al. discloses an output optical waveguide 430/440 that couples light out of one of the main nonlinear optical waveguide 414, the first extension optical waveguide 424, and the second extension optical waveguide 426 (Fig 4A; col. 5 lines 52-57).  
Re. Claim 9, Liscidini et al. discloses an output optical coupler for the output optical waveguide, wherein the output optical coupler has a configuration that results in a desired Q factor for the second loop and the second wavelength selective coupler 114Docket No. 20-3178-US-NP has the configuration that results in the desired Q factor for the third loop (col. 6 lines 22-27).  
Re. Claim 10, Liscidini et al. discloses an input optical waveguide 430/440 that couples input light into one of the main nonlinear optical waveguide 414, the first extension optical waveguide 424, and the second extension optical waveguide 426 (Fig 4A; col. 5 lines 52-57).  
Re. Claim 11, Liscidini et al. discloses the first loop, the second loop, and the third loop are loops that have lengths selected to cause roundtrip phase matching in which a generation of photons for at least one of the first light, the second light, or the third light continues along a set of loops selected from at least one of the first loop, the second loop, or the third loop as travel time increases for the first light, the second light, and the third light in the set of loops (col. 3 lines 1-8; col. 4 lines 49-52).  Since the structure recited within the reference is substantially identical to the claimed invention, the properties or characteristics may be presumed inherent.  See MPEP 2112.01.  
Re. Claim 12, Liscidini et al. discloses the first loop, the second loop, and the third loop have different lengths from each other (Fig 4A; col. 6 lines 1-6).  
Re. Claim 13, Liscidini et al. discloses a spontaneous four wave mixing occurs in the main nonlinear optical waveguide in which a pair of output photons is generated from a pair of input photons, wherein the pair of output photons have different wavelengths from each other and have the different wavelengths from the pair of input photons (col. 2 lines 36-43; col. 4 lines 49-54).  Since the structure recited within the reference is substantially identical to the claimed invention, the properties or characteristics may be presumed inherent.  See MPEP 2112.01.
Re. Claim 14, Liscidini et al. discloses a spontaneous parametric down conversion occurs in the main nonlinear optical waveguide in which the pair of output photons is generated from an input photon, wherein the pair of output photons have the different wavelengths from each other and have the different wavelengths from the input photon (col. 2 lines 36-43; col. 3 lines 49-65).  Since the structure recited within the reference is substantially identical to the claimed invention, the properties or characteristics may be presumed inherent.  See MPEP 2112.01.
Re. Claim 15, Liscidini et al. discloses the first wavelength selective coupler is in a first location (i.e. at point D) where a first portion of the main nonlinear optical waveguide 414 and a second portion of the first extension optical waveguide 424 are located and wherein the second wavelength selective coupler is in a second location (i.e. at point C) where a third portion of the main nonlinear optical waveguide 414 and a fourth portion of the second extension optical waveguide 426 are located (Figs 4A and 4B; col. 5 lines 57-62; col. 6 lines 1-27).  
Re. Claim 16, Liscidini et al. discloses the main nonlinear optical waveguide 414 has a cross-section with a dimension selected to achieve a resonance condition for the first light of the first wavelength traveling in the main nonlinear optical waveguide 414 (Fig 4; col. 5 lines 52-57); wherein the first extension optical waveguide 424 has a first cross-section with a first dimension selected to achieve the resonance condition for the second light of the second wavelength traveling in the first extension optical waveguide 424 (Fig 4; col. 5 lines 54-60; col. 6 lines 1-6); and wherein the second extension optical waveguide 426 has a second cross-section with a second dimension selected to achieve the resonance condition for the third light of the third wavelength traveling in the second extension optical waveguide 426 (Fig 4; col. 5 lines 52-57; col. 6 lines 1-6).  
Re. Claim 18, Liscidini et al. discloses an optical waveguide structure comprising: 
a main nonlinear optical waveguide 414, wherein a first light of a first wavelength travels in a first loop that extends through the main nonlinear optical waveguide (Fig 4A; col. 5 lines 46-54) in which the first loop has a first length for the first light of the first wavelength (Figs 4A and 4B; col. 5 lines 55-62; col. 6 lines 1-9); 
an extension nonlinear optical waveguide 424 (Fig 4A; col. 5 lines 54-57; col. 6 lines 43-47); and 
a wavelength selective coupler (i.e. at point D) that couples the main nonlinear optical waveguide 414 (specifically portion 414’ of waveguide 414) and the extension nonlinear optical waveguide 424 to each other such that a second light of a second wavelength is coupled between the main nonlinear optical waveguide 414 and the extension nonlinear optical waveguide 424, wherein the second light of the second wavelength travels in a second loop that extends through the main nonlinear optical waveguide and the extension nonlinear optical waveguide (i.e. second loop formed by 424 and 414’) in which the second loop has a second length for the second light of the second wavelength (Figs 4A and 4B; col. 5 lines 57-62; col. 6 lines 1-27).  
Re. Claim 19, Liscidini et al. discloses the first length of the first loop is selected such that at least one of a resonance matching is present for the first light of the first wavelength or round-trip phase matching is present for the first light of the first wavelength (Figs 4A and 4B; col. 5 lines 55-62; col. 6 lines 1-9).  
Re. Claim 20, Liscidini et al. discloses the second length of the second loop is selected such that at least one of a resonance matching is present for 117Docket No. 20-3178-US-NP the second light of the second wavelength or round-trip phase matching is present for the second light of the second wavelength (Figs 4A and 4B; col. 5 lines 55-62; col. 6 lines 1-6).  
Re. Claim 21, Liscidini et al. discloses the extension nonlinear optical waveguide 424 is a first extension optical waveguide and wherein the wavelength selective coupler is a first wavelength selective coupler and further comprising: a second extension optical waveguide 426 (Fig 4A; col. 5 lines 54-57); and a second wavelength selective coupler (i.e. at point C) that couples a third light of a third wavelength between the main nonlinear optical waveguide 414 (specifically portion 414’ of waveguide 414) and the second extension optical waveguide 426, wherein the third light of the third wavelength travels in a third loop (i.e. third loop formed by 426 and 414’) that extends though the main nonlinear optical waveguide 414 and the second extension optical waveguide 426 in which the third loop has a third length for the third light of the third wavelength (Figs 4A and 4B; col. 5 lines 57-62; col. 6 lines 1-27).  
Re. Claim 22, Liscidini et al. discloses the third length of the third loop is selected such that at least one of a resonance matching is present for the third light of the third wavelength or round-trip phase matching is present for the third light of the third second wavelength (Figs 4A and 4B; col. 5 lines 55-62; col. 6 lines 1-6).
Re. Claim 23, Liscidini et al. discloses the first loop, the second loop, and the third loop are loops that have lengths selected to cause roundtrip phase matching in which a generation of photons for at least one of the first light, the second light, or the third light continues in a set of loops selected from at least one of the first loop, the second loop, or the third loop 118Docket No. 20-3178-US-NP as travel time increases for the first light, the second light, and the third light along the set of loops (col. 3 lines 1-8; col. 4 lines 49-52).  Since the structure recited within the reference is substantially identical to the claimed invention, the properties or characteristics may be presumed inherent.  See MPEP 2112.01.
Re. Claim 28, Liscidini et al. discloses an output optical waveguide 430/440 that couples light out of one of the main nonlinear optical waveguide 414, the first extension optical waveguide 424, and the second extension optical waveguide 426 (Fig 4A; col. 5 lines 52-57).
Re. Claim 29, Liscidini et al. discloses an input optical waveguide 430 that couples input light into one of the main nonlinear optical waveguide 414 (Fig 4A; col. 5 lines 52-57).  
Re. Claim 30, Liscidini et al. discloses the first loop, the second loop, and the third loop have different lengths from each other (Fig 4A; col. 6 lines 1-6).  
Re. Claim 31, Liscidini et al. discloses a method for a non-linear optical process comprising: 
routing a first light of a first wavelength in a first loop in a main nonlinear optical waveguide 414 (Fig 4A; col. 5 lines 46-54), wherein the first loop has a first length for the first light of the first wavelength (Figs 4A and 4B; col. 5 lines 55-62; col. 6 lines 1-9); 
routing a second light of a second wavelength in a second loop that includes portions of the main nonlinear optical waveguide and a first extension optical 120Docket No. 20-3178-US-NP waveguide (i.e. second loop formed by 424 and 414’), wherein the second loop has a second length for the second light of the second wavelength (Figs 4A and 4B; col. 5 lines 57-62; col. 6 lines 1-27); and 
routing a third light of a third wavelength in a third loop that include the portions of the main nonlinear optical waveguide and a second extension optical waveguide (i.e. third loop formed by 426 and 414’), wherein the third loop has a third length for the third light of the third wavelength (Figs 4A and 4B; col. 5 lines 57-62; col. 6 lines 1-27).  
Re. Claim 32, Liscidini et al. discloses coupling the second light of the second wavelength between the main nonlinear optical waveguide 414 (specifically portion 414’ of waveguide 414) and the first extension optical waveguide 424 with a first wavelength selective coupler (i.e. at point D) that couples the second light of the second wavelength of between the main nonlinear optical waveguide and the first extension optical waveguide causing the second light of the second wavelength of to travel in the second loop (Figs 4A and 4B; col. 5 lines 57-62; col. 6 lines 1-27).  
Re. Claim 33, Liscidini et al. discloses the first loop is selected such that at least one of a resonance matching is present for the first light of the first wavelength or round-trip phase matching is present for the first light of the first wavelength (Figs 4A and 4B; col. 5 lines 55-62; col. 6 lines 1-9).  
Re. Claim 34, Liscidini et al. discloses the second length of the second loop is selected such that at least one of a resonance matching is present for the second light of the second wavelength or round-trip phase matching is present for the second light of the second wavelength (Figs 4A and 4B; col. 5 lines 55-62; col. 6 lines 1-6).  
Re. Claim 35, Liscidini et al. discloses coupling the third light of the third wavelength between the main nonlinear optical waveguide 424 and the second extension optical waveguide 426 (i.e. at point C) with a second 121Docket No. 20-3178-US-NP wavelength selective coupler that couples the third light of the third wavelength between the main nonlinear optical waveguide 424 and the second extension optical waveguide 426 causing the third light of the third wavelength to travel in the third loop (i.e. third loop formed by 426 and 414’) (Figs 4A and 4B; col. 5 lines 57-62; col. 6 lines 1-27).  
Re. Claim 36, Liscidini et al. discloses the third length of the third loop is selected such that at least one of a resonance matching is present for the third light of the third second wavelength or round-trip phase matching is present for the third light of the third second wavelength (Figs 4A and 4B; col. 5 lines 55-62; col. 6 lines 1-6).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-7, 24-27, and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liscidini et al. (US 11,003,046 B2).
Re. Claim 5-7, 24-27, and 37-40, Liscidini et al. discloses the optical waveguide structure and the method of non-linear process as discussed above.  Moreover, Liscidini et al. discloses the resonance frequencies of the main nonlinear optical waveguide 414, first extension nonlinear waveguide 424, and second extension nonlinear waveguide 426 are independently dynamically tunable using electro-optic or thermo-optic effects (col. 6 lines 16-22).
However, Liscidini et al. fails to explicitly disclose the structure of Fig 4 further comprises a set of phase shifters located adjacent to a set of optical waveguides comprising at least one of the main nonlinear optical waveguide, the first extension optical waveguide, or the second extension optical waveguide in the set of optical waveguides, wherein the set of phase shifters applies a set of activations such that the set of activations changes a phase of at least one of the first light of the first wavelength, the second light of the second wavelength, or the third light of the third wavelength traveling in the set of optical waveguides to which the set of activations is applied, wherein the set of phase shifters comprises at least one of a first tuning electrode located adjacent to a first portion of the main nonlinear optical waveguide; a second tuning electrode located adjacent to a second portion of the first extension optical waveguide; or a third tuning electrode located adjacent to a third portion of the second extension optical waveguide, wherein at least one of the first tuning electrode, the second tuning electrode, or the third tuning electrode apply the set of activations to adjust phases of at least one of the first light of the first wavelength, the second light of the second wavelength, or the third light of the third wavelength traveling in a set of loops through the set of optical waveguides, wherein the set of activations is selected from at least one of a voltage, a thermal energy, or a strain.  
In a separate embodiment, Liscidini et al. discloses an optical waveguide structure comprising a main nonlinear waveguide 210, an extension waveguide 220, and a set of phase shifters adjacent thereto, wherein the set of phase shifters applies a set of activations (i.e. voltage or a thermal energy) such that the set of activations changes a phase of at least one of a first light of the first wavelength in the main nonlinear waveguide 210, or the second light of the second wavelength in the extension waveguide 220 (Fig 2; col. 4 lines 11-41).  The set of phase shifters comprises at least one of a first tuning electrode located adjacent to a first portion of the main nonlinear optical waveguide and a second tuning electrode located adjacent to a second portion of the first extension optical waveguide, wherein at least one of the first tuning electrode or the second tuning electrode apply the set of activations (i.e. voltage or a thermal energy ) to adjust phases of at least one of the first light of the first wavelength or the second light of the second wavelength traveling in a set of loops through the main nonlinear waveguide 210 and the extension waveguide 220 (Fig 2; col. 4 lines 26-41).  It is noted, such phase shifts in wavelengths of a light in the main nonlinear optical waveguide inherently cause a value of a phase walk-off to change (col. 3 lines 1-23).
The claimed arrangement would have been obvious to one of ordinary skill in the art, as the same allows the independently dynamically tunable arrangement using electro-optic or thermo-optic effects as recommended by Liscidini et al. with respect to Figure 4.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liscidini et al. (US 11,003,046 B2) and Vidrighin et al. (US 10,372,014 B1).
Re. Claim 17, Liscidini et al. discloses the optical waveguide structure and the method of non-linear process as discussed above.
However, Liscidini et al. fails to disclose an arrangement wherein the first wavelength selective coupler and the second wavelength selective coupler are selected from at least one of a two-waveguide coupler, a multi-mode interference coupler, a pulley coupler, a Mach-Zehnder interferometer, or a 4-port micro-optical waveguide resonator coupler.  
Vidrighin et al. discloses an optical waveguide structure comprising three coupled resonator rings 1070, 1080, and 1090, wherein a wavelength selective coupler between the rings 1080 and 1090 is a Mach-Zehnder interferometer (Fig 10B; col. 13 lines 57-67). 
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Vidrighin et al. discloses the same allows the coupler to act as an additional filter (Vidrighin et al.: col. 13 lines 65-67).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        8/4/22